Citation Nr: 1118572	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to May 1980.  He also had periods of active duty for training (ACDUTRA) with the Army National Guard from January 11, 1976 to May 9, 1977, June 26, 1976 to July 10, 1976, June 11, 1977 to June 25, 1977, and from January 21, 1978 to February 4, 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for a left knee disability as new and material evidence had not been submitted.

The Veteran had requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2007, he was notified that his DRO hearing had been scheduled for a date in May 2007.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In January 2010, the Board remanded this matter for further development.

As noted in the Board's January 2010 remand, the Veteran's claim for service connection for a left knee disability was originally denied in unappealed rating decisions in July 1980 and June 1981 and that new and material evidence would ordinarily be required to reopen the claim under such circumstances.  38 U.S.C.A. 
§ 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2010).  

As relevant service treatment records and personnel records have been added to the record since the July 1980 and June 1981 decisions, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for a left knee disability and a new decision on the merits is required.  

The issues of entitlement to service connection for a right knee disability and a bilateral hip disability, to include as secondary to the now service-connected left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A pre-existing left knee disability was aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are met.  38 U.S.C.A. 
§§ 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a left knee disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence reflects that the Veteran's left knee disability pre-existed service.  He has reported on numerous occasions that he injured his left knee sometime between 1976 and 1979 when he was involved in an accident on his motorcycle.  He experienced ligament and cartilage damage to the left knee and was hospitalized for several weeks.

Medical records dated in September 1979 associated with his service in the Army National Guard Reserve, including a report of medical history and examination report, indicate that he reported a history of left knee problems and was scheduled for a left knee repair.  Furthermore, an April 1980 Medical Board examination report reveals that the Veteran reported a left knee injury approximately 2 years prior to the examination due to a motor vehicle accident.  The Medical Board concluded that he had a pre-existing left knee injury which was not aggravated by service.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

However, there is no entrance examination of record for the period of active duty service from March to May 1980.  Therefore, the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

The Veteran is competent to report a left knee injury prior to service.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports, they are generally consistent with the evidence of record, and the medical records dated in September 1979 confirm a history of left knee problems prior to his period of active duty service from March to May 1980.  Thus, the Board concludes that his reports are also credible.  The weight of the evidence, therefore, reflects that the Veteran had a pre-existing left knee disability prior to his entrance into active duty service in March 1980.

A February 2010 VA examination report reveals that the Veteran has been diagnosed as having cruciate ligament deficiency of the left knee with associated degenerative joint disease of the knee joint.  Thus, a current left knee disability has been demonstrated.

As for whether the Veteran's pre-existing left knee disability was aggravated by service, the evidence indicates that it became symptomatic in service.  The February 2010 VA examination report indicates that the Veteran reported that he re-injured his left knee while on active duty in 1980.  His service treatment records confirm that he was treated for a dislocated knee in April 1980, which occurred in line of duty.  An April 1980 report of medical history for purposes of separation from service reveals that he reported that he experienced left knee pain and instability when walking.  Furthermore, the April 1980 Medical Board report and his April 1980 separation examination indicated diagnoses of severe instability of the medial collateral ligament and anterior cruciate ligament of the left knee and a tear of the left medial meniscus.  Given the increase in disability during service, aggravation is presumed.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Furthermore, the Veteran has reported on several occasions, including during the February 2010 VA examination, that he has experienced left knee pain and instability ever since service.  In letters dated in March 2006, his stepson and wife (to whom he had been married 18 years at the time of the letter) reported that the Veteran had experienced a long history of knee pain, instability, and swelling.  

The Veteran is competent to report observable symptoms of his knee disability, such as instability, knee pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  Although there is no contemporaneous medical evidence of left knee symptoms in the years immediately following service, the Veteran explained in a September 2005 statement (VA Form 21-4142) that he had not received treatment for his knee for many years after service because the problem was not able to be fixed.  Nonetheless, there is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  The Board therefore finds that his reports of a continuity of knee symptomatology since service are credible.  

Although the April 1980 Medical Board report includes an opinion that the Veteran's pre-existing left knee disability was not aggravated by service, this opinion is entitled to little, if any, probative weight because it was unaccompanied by any further explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

There have been no findings that the increase in the Veteran's left knee disability was due to the natural progression of the disease.  Therefore, the Board must conclude that the pre-existing left knee disability was aggravated in service.  The record shows current findings of a left knee disability and a continuity of symptoms since service.  Service connection is, therefore, warranted for the currently diagnosed left knee disability.  38 U.S.C.A. §§ 1131, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.306(a).


ORDER

Entitlement to service connection for a left knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


